Name: Council Regulation (EEC) No 1718/84 of 18 June 1984 laying down, in respect of hops, the amount of aid to producers for the 1983 harvest
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 21 . 6. 84 Official Journal of the European Communities No L 163/9 COUNCIL REGULATION (EEC) No 1718/84 of 18 June 1984 laying down, in respect of hops, the amount of aid to producers for the 1983 harvest Whereas hops cultivated in Greece are eligible for Community aid as from the 1981 harvest ; whereas, pursuant to Article 90 of the 1979 Act of Accession, Article 68 of that Act applies for the purposes of calculating the amount of hop sector aid for hops produced in Greece, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the 1979 Act of Accession, and in particular Article 12 (7) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to groups of varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and price trends ; Whereas an examination of the results of the 1983 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community ; Article 1 1 . For the 1983 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 1984. For the Council The President M. ROCARD (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No C 146, 5. 6. 1984, p. 4. (3) Opinion delivered on 25 May 1984 (not yet published in the Official Journal). No L 163/10 Official Journal of the European Communities 21 . 6 . 84 ANNEX Aid granted to hop producers for die 1983 harvest Aid amounts (ECU/ha) Group of varieties For the Community of Nine For Greece Aromatic 300 170 Bitter 250 143 Others 300 170